Judge BECTON
concurring.
Procedural stipulations entered into by counsel are not absolutely binding on the trial court. Thus, summary judgment based on procedural stipulations may be set aside at the discretion of the trial court. Under Rule 16 of the North Carolina Rules of Civil Procedure pre-trial orders, including stipulations, may be *620“modified at the trial to prevent manifest injustice.” “The Court may . . . set [stipulations] aside, on timely application, for inadvertence, improvidence or excusable neglect by either party if there is no prejudice to the opposite party and it would be inequitable or oppressive to hold the parties to the agreement.” Hester v. New Amsterdam Casualty Co., 268 F. Supp. 623, 627 (D.S.C. 1967). See generally Annot., 161 A.L.R. 1161 (1946) (relief from stipulations).
The clear distinction drawn between stipulations relating to substantive rights and procedural matters is important. See Palliser v. Home Tel Co., 170 Ala. 341, 54 So. 499 (1911); 161 A.L.R. 1161, supra. Relief from procedural stipulations should be much more liberally granted absent a showing of prejudice to the opposing party. See Lillard Pipe and Supply, Inc. v. Bailey, 387 P. 2d 118 (Okla. 1963).
Because and only because of the presumption enunciated in Brittain, do I concur with the majority’s conclusion.